Exhibit 10.05
This Lease Agreement is made by and between CURTIDOS SAN LUIS S.A., with offices
at Tronador 4890, 10th floor, Capital Federal, herein represented by Mr. Dante
Aldo Prati, holder of Argentine Identity Document [D.N.I.]No. 12,954,501, and
Mr. Julio Alberto Bozzelli, holder of Argentine Identity Document
[L.E.]No. 5,222,282, in their capacity as Attorneys-in-fact, as evidenced by the
documents submitted herein, which shall hereinafter be referred to as “LESSOR”;
and MERCADOLIBRE S.A., with offices at Tronador 4890 – 6th floor, Capital
Federal, herein represented by Mr. Nicolás Szekasy, holder of Argentine Identity
Document [D.N.I.] No. 17,363,052 and Mr. Marcos Galperín, holder of Argentine
Identity Document [D.N.I.] No. 22,432,311, in their capacity as
Attorneys-in-fact, as evidenced by the documents submitted herein, hereinafter
referred to as “LESSEE”, subject to the following terms and conditions:
WHEREAS,
On May 5th, 2008 the PARTIES reached an agreement on the lease of the following
real asset owned by LESSOR: the half second floor of the building located at
Tronador 4890, Capital Federal, intended for use as business offices, with the
right to use the surfaces designated in the condominium and administration
bylaws as individual and common parts of the floors and 5 (five) units used as
parking spaces and located on the building’s underground floor, identified with
numbers 27, 29,43,107 and 108.
In view of the foregoing, the PARTIES enter into this lease agreement, which
shall be effective as from May 5th, 2008.
1. PARTIES
LESSOR and LESSEE shall be hereinafter jointly referred to as THE PARTIES.
2. THE PREMISES
The real property owned by LESSOR, which is the subject matter of this Lease
Agreement, hereinafter referred to as the PREMISES, is described as follows: the
half second floor of the building located at Tronador 4890, Capital Federal,
intended for use as business offices, with the right to use the surfaces
designated in the condominium and administration bylaws as individual and common
parts of the floors and 5 (five) units used as parking spaces and located on the
building’s underground floor, identified with numbers 27, 29,43,107 and 108.
3. TERM
The lease term shall be thirty-six (36) months, from May 5, 2008 to May 4, 2011.
Early termination of this lease shall be subject to the applicable laws
(sections 8 and 29 bis of Law No. 23091), i.e., after lapse of the first six
(6)-month period starting on April 1, 2008, LESSEE may terminate this lease, and
it shall give notice at least 60 (sixty) days in advance to LESSOR. If LESSEE
makes use of this option within the first year of this Lease Agreement, it shall
pay LESSOR an amount equivalent to 1.5 (one and a half) months of the rent in
force at the time of termination as compensation, and only 1 (one) month’s rent
as compensation if this option is used after the first year of the lease.

 

 



--------------------------------------------------------------------------------



 



4. PRICE AND PAYMENT CURRENCY
The monthly rent payable by LESSEE, which is mutually agreed by the parties as
from May 5th, 2008, is US$ 11,876 (eleven thousand, eight hundred and seventy
six United States Dollars) and as from October 1st, 2008 is US$ 13,703 (thirteen
thousand, seven hundred and three United States Dollars), for the half floor
leased together with the parking spaces, all of which were specified in
Section 2 above. Payment shall be computed to the forward month, and rent shall
be payable between the 1st and the 5th day of the respective month from May 5th,
2008, at the address herein established by LESSOR. The minimum rent amount shall
not be lower than thirty seven thousand, six hundred and forty five pesos (AR$
37,645), at the seller exchange rate published by Ambito Financiero,
corresponding to the day immediately previous to the payment date. Should the
monthly rent amount turns to be lower than such amount, LESSEE shall pay it to
LESSOR. LESSOR may choose to demand that payment be made in Argentine pesos in
the amount necessary to purchase the specified amount of dollars on the Floating
Exchange Rate Market in New York or Montevideo, at LESSOR’s option, and free of
any expenses for LESSOR. It is hereby expressly established that the price is
herein set in United States dollars because the parties understand that section
13 of Law No. 23928 has, in general, repealed section 1 of Law No. 23,091, which
banned the setting of lease agreements’ prices in dollars, for which reason
sections 617 and 619 of the Argentine Civil Code are now applicable. The parties
freely agree that the rent amount shall be jointly reviewed every year as from
May 5th, 2009, upon the express prior request by one of the parties, following
the procedure stated hereinafter to set a new rent amount. The parties agree
that, in the event of disagreement as to the rent amount and of one of the
parties having requested a review of the amount, the PARTIES shall obtain each
an appraisal of the amount for rents with similar characteristics and conditions
from a renowned real estate broker working in the area. Once both appraisals are
obtained, the PARTIES shall agree upon a new rent amount within thirty calendar
days computed as from May 5th, 2009 and May 5th, 2010, respectively, not more.
The meetings shall always be held between direct representatives of both
companies. If the parties fail to reach an agreement within said period, the
rent amount shall be set by the L.J. Ramos firm, which will take into account
the appraisals made by the brokers and other elements of market analysis, and
the parties shall accept this amount. In addition to the amount stated above,
LESSEE shall, from May 5th, 2008, pay any taxes due to the Autonomous Government
of the City of Buenos Aires (Street Lighting, Sweeping and Cleaning, Pavement
and Sidewalks, and Land Tax, known as “ABL”), Aguas Argentinas S.A. and the
common expenses of the building, maintenance of the services provided at the
Building, e.g.: Cafeteria, Gym. The amount of ordinary expenses, common
expenses, taxes, assessments, and services shall be calculated according to the
percentage established in Annex I, which is an integral part of this Agreement.
The services used by LESSEE to carry out its business activities and which are
not mentioned above, such as electricity, telephone services and other services
which are not covered by the common expenses shall be borne by LESSEE from May
5th, 2008, the effective date of this Agreement. The Value-Added Tax (VAT), and
any other taxes which in the future may be levied on leases, is not included in
the rent amount and shall be borne by LESSEE.
5. SECURITY DEPOSIT
The security deposit agreed upon by the PARTIES amounts to US$ 23,752 (twenty
three thousand, seven hundred and fifty two United States Dollars), equivalent
to two months’ rent. Such amount is paid by means of a check payable to LESSOR’s
order for the amount of Argentine Pesos sufficient to purchase the amount of
dollars specified above. This agreement shall be sufficient evidence of receipt
thereof. Such amount shall not accrue any interest whatsoever and shall be used
as compensation for any damages that LESSEE may cause to the leased premises
from the moment delivery of possession is received. The amount shall be
reimbursed to LESSEE upon termination of the agreement and when the premises are
returned in the conditions established herein and once any amounts owed or
necessary to restore the missing items or items to be replaced have been
deducted. The parties agree that LESSOR’s failure to reimburse the amount given
as Security Deposit by LESSEE shall empower LESSEE, once the premises are
delivered in the agreed-upon conditions and the proportional amounts owed by
LESSEE for the consumption of public utility services are paid, all of which
shall not exceed a period of twenty (20) business days from the date the
premises are delivered to LESSOR, to file for a summary proceeding claiming the
undue withholding of the amount without prior notice to LESSOR being necessary.
The delayed reimbursement of the security deposit shall entail the LESSOR’s
default and undue withholding of the amount, and shall consequently accrue a
monthly penalty interest equivalent to 2% per month for the period during which
the security deposit was withheld from the termination of the agreement and the
delivery of the leased premises until the effective reimbursement. The PARTIES
agree that such amount shall be paid at LESSOR’s offices located at Tronador
4890 10th floor, Capital Federal.

 

 



--------------------------------------------------------------------------------



 



6. USE OF THE PREMISES
LESSEE undertakes to use the leased premises to conduct its business, by using
them as office only. This agreement shall not be assigned or transferred,
whether in whole or in part, unless such assignment or transfer is made to
subsidiaries, affiliates or companies that are LESSEE’s legal successors, which
shall assume all of LESSEE’s obligations. Notwithstanding the foregoing, and
should the authorized transfer be made, LESSEE shall duly notify LESSOR of this
circumstance. This section shall not be restrictively construed, and thus LESSEE
may designate the premises as the legal and/or administrative and fiscal
domicile of all the companies and/or entities owned by MERCADOLIBRE S.A. which
conduct business in the Argentine Republic through LESSEE.
7. TELEPHONE LINES
The installation, maintenance and ownership of telephone lines shall be borne by
LESSEE.
8. DEFAULT
Should LESSEE fail to timely pay the rent, notwithstanding any other actions
that LESSOR could institute, LESSEE shall pay compensatory interest and penalty
interest equal to 2% (two percent) per month on the amount owed to LESSOR during
the delinquency period. Default in payment shall, in any event, occur as a
result of the mere lapse of time, without any court or out-of-court demand
notice being necessary.
9. RETURN OF THE PREMISES.
Upon termination of this Agreement, LESSEE undertakes to return the PREMISES
which are the subject matter hereof without any court or out-of-court demand
notice being necessary, and with all taxes, assessments and services payable by
it duly paid, clean and in good state of repair, except for normal deterioration
caused by the ordinary wear and tear. Delivery of the premises shall be
evidenced by means of a written document issued by a representative of LESSOR.
LESSOR shall give LESSEE a 15-day written notice prior to the expiration of the
term of the lease to inform to whom such delivery shall be made, and who shall
perform a general inspection of the leased premises together with LESSEE in
order to verify their condition. For such purpose, a record shall be prepared
detailing the state of repair of the PREMISES and describing whether there is
any damage or missing items. LESSEE shall repair any such damage or pay any
missing items, except for the ordinary wear and tear resulting from the
appropriate use of the premises and the lapse of time. Upon expiration of the
lease term, the fixed improvements made by LESSEE shall remain with the premises
for the benefit of LESSOR, unless these can be withdrawn from the PREMISES
without causing damages or modifications that may alter the original condition
of the received property, and this shall be under the charge of LESSEE. In the
event LESSEE fails to return the PREMISES, it shall pay, in addition to the
monthly rent amount, 1/30 part of the monthly rent amount for each day of delay
as penalty, and actual damages.

 

 



--------------------------------------------------------------------------------



 



10. TERMINATION
The breach by one party of any of its obligations under this Agreement shall
entitle the other to terminate this agreement, provided prior notice is given
demanding compliance or that the breach be cured within not more than fifteen
(15) days. Upon expiration of this period, and should the breach continue, the
non-breaching party shall consider the agreement automatically terminated by the
breaching party.
11. CONDOMINIUM, ADMINISTRATION AND INTERNAL BYLAWS.
LESSOR shall deliver to LESSEE the condominium and administration bylaws and the
internal bylaws for information and compliance purposes. Temporarily, until
those bylaws become effective, the rules related to the operation and aesthetics
of the Building, which are attached hereto as Annex II and are an integral part
hereof, shall apply.
12. STAMP TAX
THE PARTIES hereby agree that they shall equally bear the stamp tax payable by
reason of this contract.
13. FORCE MAJEURE, ENTIRE AGREEMENT, AMENDMENTS
Acts of God and force majeure events shall be governed by sections 513 and 514
of the Argentine Civil Code in all aspects related to their nature, occurrence,
characteristics and consequences. Should an event considered to be an act of God
or a force majeure event in accordance with the regulations in force take place,
the party affected thereby shall notify the other of the occurrence of such
event and of the means to be used to deal with such event within 48
(forty-eight) business hours, indicating the estimated period during which it
shall not be able to comply with the contractual obligations affected by the
event. This shall apply provided that notice is given within the stated term.
This Agreement constitutes the entire and exclusive agreement of the PARTIES and
supersedes any other previous agreement as well as all the oral or written
proposals and any other communications between them which may have been sent
prior to the execution of this Agreement (Section 1197 of the Argentine Civil
Code). Any amendment to or extension of this Agreement shall be made in writing
by mutual agreement of the Parties.
14. JURISDICTION. ADDRESSES
For all purposes, the PARTIES submit to the jurisdiction of the Civil Courts in
and for the City of Buenos Aires (Capital Federal), and waive their right to
resort to any other competent courts. The PARTIES set their addresses at the
ones set out above, where all court or out-of-court notices shall be deemed to
have been validly given.
In witness whereof, the parties have executed this Agreement in two
(2) counterparts, each of which shall be deemed to be an original and all of
which together shall constitute one and the same instrument, in the City of
Buenos Aires, on November 13th, 2008.

 

 